IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,170-03




EX PARTE TAVARIS LASHAWN WATSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W07-74074-Q(B) IN THE 204TH DISTRICT COURT
FROM DALLAS COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to twenty years’ imprisonment.  He did not appeal his conviction.
            On January 9, 2013, we remanded this application and directed the trial court to order, among
other things, the Dallas County District Clerk, Gary Fitzsimmons, to forward page eight of the 11.07
form, if filed by Applicant.  A deputy in the District Clerk’s Office responded that page eight was
missing from the 11.07 form when it was filed in Dallas County.  On May 22, we remanded this
application again and directed the trial court to hold a live evidentiary hearing and order
Fitzsimmons to respond to nine issues.  Based on the supplemental record forwarded to this Court,
page eight was filed in Dallas County with the original 11.07 form.  This Court, however, has not
received it.  The trial court shall order the District Clerk to forward page eight as a supplemental
record to this Court within ten days of the date of this order.  No extensions of time will be granted
by this Court. 
 
Filed: November 27, 2013
Do not publish